DETAILED ACTION
This office action is in response to the communication received on 05/03/2022 concerning application no. 16/726,372 filed on 12/24/2019.
Claims 1-7 and 9-15 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
Claims 1-7 and 9-15 are pending.	

Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. 
Regarding claims 1 and 9, Applicant argues that the Slayton, Montag, and Scully references fail to teach the amended element “a maximal level…volumetric portions”. Regarding Kaczkowski, Applicant argues that the reference fails to teach as Kaczkowski uses a predetermined temperature.
Examiner respectfully disagrees. Examiner, as noted below, notes that the term “maximal level of cumulative energy” is indefinite as it is unclear if maximal level refers to the limitations of the hardware, the patient’s tolerance, regulatory limits in the medical community, or predetermined threshold values. Due to the lack of clarity, for purposes of examination, the Office is considering maximal level of cumulative energy to a threshold value that has been determined. Given this, both Slayton and Kaczkowski teaches the element. Slayton teaches alerting the user with a visual indicator when a threshold has passed (Slayton 0069) and Kaczkowski teaches the overlaying of temperature and ultrasound and indicating when a predetermined temperature is reaches (Kaczkowski 0097). Both references are teaching HIFU. That stands for high intensity focused ultrasound and it is well-known in medical therapeutics1. This form operates with the transmission of ultrasound until the target is sufficiently heated. Given the monitoring of temperatures for a predetermined value and/or threshold values, the HIFU is operating with the heating of a target for temperature change.
Examiner respectfully maintains that the Slayton and Kaczkowski references are relevant and obviate the claims in light of their teachings. Examiner respectfully encourages Applicant to clearly define “maximal level of cumulative energy” in the claims and to resolve the 112(b) rejection of the element below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the displaying of the indication of whether the estimated cumulative energy comprises a maximal level of cumulative energy is allowed to be directed (Claims 1 and 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 23-24, recite “a maximal level of cumulative energy”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is considered to be “maximal level of cumulative energy”. One interpretation is that the maximal level is the maximum level the hand-held device is able to emit. Another interpretation is the maximal level that the patient body can tolerate. A third interpretation is a threshold value that the energy is observed at.
For purposes of examination, the Office is considering maximal level of cumulative energy to a threshold value.
Line 23-24, recite “a maximal level of cumulative energy allowed to be directed”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the term “allowed” is indicating the energy directing is optional or a required claim element.
For purposes of examination, the Office is considering energy directing to be required.

Claim 7 is indefinite for the following reasons:
Lines 2-3, recite “a marker indicative of whether the estimated cumulative energy matches a specified level”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the marker for cumulative energy matches a specified level is the same as the indication of energy comprising the maximal level.
For purposes of examination, the Office is considering them to be the same.

Claim 9 is indefinite for the following reasons:
Lines 23-24, recite “a maximal level of cumulative energy”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is considered to be “maximal level of cumulative energy”. One interpretation is that the maximal level is the maximum level the hand-held device is able to emit. Another interpretation is the maximal level that the patient body can tolerate. A third interpretation is a threshold value that the energy is observed at.
For purposes of examination, the Office is considering maximal level of cumulative energy to a threshold value.
Line 23-24, recite “a maximal level of cumulative energy allowed to be directed”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the term “allowed” is indicating the energy directing is optional or a required claim element.
For purposes of examination, the Office is considering energy directing to be required.

Claim 15 is indefinite for the following reasons:
Lines 2-3, recite “a marker indicative of whether the estimated cumulative energy matches a specified level”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the marker for cumulative energy matches a specified level is the same as the indication of energy comprising the maximal level.
For purposes of examination, the Office is considering them to be the same.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Slayton et al. (PGPUB No. US 2012/0029353) in view of Kaczkowski et al. (PGPUB No. US 2007/0106157) further in view Scully et al. (PGPUB No. US 2007/0078334).

Regarding claims 1 and 9, Slayton teaches a system and a method of use thereof. Slayton teaches a system, comprising: 
a processor (Controller 148), which is configured, in a medical procedure carried out during a time interval comprising at least first and second time periods (Paragraph 0046 teaches that the ultrasound energy can be applied for an amount of time ranging from 1 ms to several minutes. Paragraphs 0055-0058 teaches that lesions are created in the multiple ROI 115 and they are controlled with the ultrasound timing. Fig. 1 shows multiple ROIs 115 while the probe is moved in the direction 130), to: 
(a) receive, for the first time period, a first electrical signal indicative of at least a first position and a first orientation of a hand-held device directing energy to one or more volumetric portions of an organ (Paragraph 0043 teaches that the probe is moved in the direction 130 by the hand to image regions 115A-115n. The images are provided with real-time spatial position information as the probe is moved. The scanning can be conducted on human skin, appendages, and organs. Paragraph 0062 teaches that the position sensor is able to detect the position of the probe versus the time and the data corrects the spatial orientation of the image); and
(b) receive, for the second time period, a second electrical signal indicative of at least a second position and a second orientation of the hand-held device (Paragraph 0043 teaches that the probe is moved in the direction 130 by the hand to image regions 115A-115n. The images are provided with real-time spatial position information as the probe is moved. The scanning can be conducted on human skin, appendages, and organs. Paragraph 0062 teaches that the position sensor is able to detect the position of the probe versus the time and the data corrects the spatial orientation of the image); and
the estimated cumulative energy based on the first and second electrical signals (Paragraph 0058-0059 teach that the ultrasound energy is delivered in the ROIs 115 and the probe controls the various parameters involved in the ROI generation. Paragraph 0043 teaches that the image 119 is generated based on the multiple image sequences 115A-115n that are acquired in real-time at various positions. Image 119 conveys the treatment feedback and the display of the target lesions);
wherein said first and second electrical signal are received from a magnetic position sensor of a magnetic position tracking system, said magnetic position sensor coupled to said hand-held device (Paragraph 0030 teaches that the position sensor is a magnetic position sensor. Fig. 2 shows the position sensor attached to the ultrasound probe 105. Paragraph 0043 teaches that the probe is moved in the direction 130 by the hand to image regions 115A-115n. The images are provided with real-time spatial position information as the probe is moved. The scanning can be conducted on human skin, appendages, and organs. Paragraph 0062 teaches that the position sensor is able to detect the position of the probe versus the time and the data corrects the spatial orientation of the image); 
displaying an indication of whether the estimated cumulative energy comprises a maximal level of cumulative energy allowed to be directed to the at least one of the one or more volumetric portions (Paragraph 0069 teaches that when a temperature threshold is reached a visual indicator can be used to alert the user that the threshold has been reached. Paragraph 0094 teaches that the transmission can be done in a 3D spatial configuration. Paragraph 0043 teaches that the probe is moved in the direction 130 by the hand to image regions 115A-115n. The images are provided with real-time spatial position information as the probe is moved. The scanning can be conducted on human skin, appendages).
	However, Slayton is silent regarding a system, comprising:
a display, which is configured to overlay an estimated cumulative energy, of at least one of the one or more volumetric portions, on an anatomical image of the organ of a patient, the estimated cumulative energy based on the first and second electrical signals; 
wherein said electrical signals are indicative of the position and orientation of said hand- held device in a coordinate system of magnetic position tracking system; 
wherein said magnetic position tracking system is utilizing a location pad, said location pad placed at a known position external to the patient; 
wherein based on said electrical signals, coordinate systems of a CT system and the magnetic position tracking system are registered.
In an analogous imaging field of endeavor, regarding ultrasound imaging with temperature data collection, Kaczkowski teaches a system, comprising:
a display, which is configured to overlay an estimated cumulative energy, of at least one of the one or more volumetric portions, on an anatomical image of the organ of a patient, the estimated cumulative energy based on the first and second electrical signals (Paragraph 0007 teaches the display of a temperature map that is overlaid over an B-mode image of a target site that holds a target tissue and a tumor of a patient. Paragraph 0115 teaches that the HIFU is used with pulsing of the elements to generate a pattern. The HIFU pulses are taught to work with the data frame acquisition. Paragraph 0117 teaches the duty cycle of the HIFU. Fig. 19 shows the temperature induced strain overtime with HIFU application).
wherein overlaying the estimated cumulative energy comprises displaying an indication of whether the estimated cumulative energy comprises a maximal level of cumulative energy allowed to be directed to the at least one of the one or more volumetric portions (Paragraph 0097 teaches that the temperature and ultrasound images are displayed and the predetermined temperature that is reached can also be indicated).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Slayton with Kaczkowski’s teaching of the display of a target temperature. This modified system would allow a user to selectively target tissue volumes (Paragraph 0004 of Kaczkowski). Furthermore, it would allow for the non-invasive measurement of temperature of an internal treatment site (Paragraph 0003 of Kaczkowski). Furthermore, the display of the overall energy that is emitted can visually indicate to the user that the target has been completely heated or if certain regions need further therapy in real-time (Paragraph 0094 of Kaczkowski).
However, Kaczkowski is silent regarding a system, comprising:
wherein said electrical signals are indicative of the position and orientation of said hand- held device in a coordinate system of magnetic position tracking system; 
wherein said magnetic position tracking system is utilizing a location pad, said location pad placed at a known position external to the patient; 
wherein based on said electrical signals, coordinate systems of a CT system and the magnetic position tracking system are registered.
In an analogous imaging field of endeavor, regarding the tracking of a handheld medical instrument, Scully teaches a system, comprising:
wherein said electrical signals are indicative of the position and orientation of said hand- held device in a coordinate system of magnetic position tracking system (Paragraph 0037 teaches that the image guidance and tracking is done with coordinates and are instantly and accurately viewable on a high-resolution display. Paragraph 0044 teaches that the instrument is registered and tracked with aligned coordinate frames of reference. Paragraph 0045 teaches that the instrument position and orientation are tracked); 
wherein said magnetic position tracking system is utilizing a location pad, said location pad placed at a known position external to the patient (Fig. 4 shows the transmitter on the plate 43 and outside the patient. Paragraph 0067 teaches that the transmitter is able to amplify the field and paragraph 0068 teaches that the transmitter works with the sensor 47 in the instrument); 
wherein based on said electrical signals, coordinate systems of a CT system and the magnetic position tracking system are registered (Paragraph 0066 teaches that the coordinates of the medical instrument are tracked by a DC magnetic sensor. These are then registered with the coordinates system of the magnetic transmitter system 32 and correlated with image space from the CAT scanner. Such a correlation is said to be done when the tip of the instrument is on an anatomical landmark).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Slayton and Kaczkowski with Scully’s registration of CT and magnetic positioning systems with electrical signals and the use of a location pad and coordinate registration. This modified system would allow for the tracking in three dimensional locations even in the presence of conductive and ferrous metals as well as stray electromagnetic fields (Paragraph 0001 of Scully). Furthermore, the system would allow for optimization automatically or manually and the monitoring of system parameters like accuracy, resolution, dynamic performance, and stability of the system during the procedure (Paragraph 0002 of Scully).

Regarding claims 2 and 10, modified Slayton teaches the system in claim 9, as discussed above. 
Slayton further teaches a system, wherein the hand-held device comprises an ultrasound (US) transducer that is that is placed in physical contact with the organ or with a fluid applied to the organ, and wherein the processor is configured to receive first and second positions and orientations of the US transducer relative to the organ (Paragraph 0043 teaches that the ultrasound probe 105 is used and applied on the surfaces of skin, organs, and appendages. Para  Fig. 1 shows the probe applied on the skin surface and the probe moving in direction 130 with multiple position on the skin associated with the regions 115A-115n). 

Regarding claims 3 and 11, modified Slayton teaches the system in claim 9, as discussed above. 
However, Slayton is silent regarding a system, wherein at least one of the volumetric portions comprises cancerous tissue, and wherein the processor is configured to estimate the cumulative energy that is indicative of a treatment applied to the cancerous tissue.
	In an analogous imaging field of endeavor, regarding ultrasound imaging with temperature data collection, Kaczkowski teaches a system, wherein at least one of the volumetric portions comprises cancerous tissue (Paragraph 0007 teaches that the target site includes tumor tissue. Paragraph 0004 teaches that treatment is used on cancers), and wherein the processor is configured to estimate the cumulative energy that is indicative of a treatment applied to the cancerous tissue (Paragraph 0087 teaches that the treatment of tumors with the transducer affecting the temperature delivered to the treatment site. The thermal diffusivity of the target is taken into consideration to generate the thermal model).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Slayton with Kaczkowski’s teaching of the observation of cancerous tissue during treatment. This modified system would allow a user to selectively target tissue volumes (Paragraph 0004 of Kaczkowski). Furthermore, it would allow for the non-invasive measurement of temperature of an internal treatment site (Paragraph 0003 of Kaczkowski). Furthermore, the display of the overall energy that is emitted can visually indicate to the user that the target has been completely heated or if certain regions need further therapy in real-time (Paragraph 0094 of Kaczkowski).

Regarding claims 4 and 12, modified Slayton teaches the system in claim 9, as discussed above. 
Slayton further teaches a system, wherein the processor is configured to receive an indication of at least one of (i) a power level of the directed energy (Paragraph 0059 teaches that the power amplitude and energy bursts are controlled) and (ii) a spatial distribution of the directed energy applied by the hand-held device during at least one of the first and the second time periods (Fig. 1 shows the image 119 of the various lesions generated by the probe), and wherein the processor is configured to assess the cumulative energy based on the indication (Paragraph 0077 teaches that the ultrasound energy is emitted at different power levels at different time periods. Fig. 1 shows the treatment sites on the image 119 in relation to the skin).

Regarding claims 5 and 13, modified Slayton teaches the system in claim 9, as discussed above. 
However, Slayton is silent regarding a system, wherein the processor is configured to hold one or more tissue parameters indicative of one or more properties of respective one or more volumetric portions of the organ, and wherein the processor is configured to estimate, based on the one or more tissue parameters, at least one of (i) an attenuation level and (ii) an absorption level that the directed energy undergoes in the respective one or more volumetric portions.
	In an analogous imaging field of endeavor, regarding ultrasound imaging with temperature data collection, Kaczkowski teaches a system, wherein the processor is configured to hold one or more tissue parameters indicative of one or more properties of respective one or more volumetric portions of the organ (Paragraph 0087 teaches that the treatment of tumors with the transducer affecting the temperature delivered to the treatment site. The thermal diffusivity of the target is taken into consideration to generate the thermal model), and wherein the processor is configured to estimate, based on the one or more tissue parameters, at least one of (i) an attenuation level and (ii) an absorption level that the directed energy undergoes in the respective one or more volumetric portions (Paragraph 0087 teaches that the attenuation features of the tissue mass are used in the determination of the temperature flow during treatment. Paragraph 0106 teaches that the treatment control takes into account the effects of attenuation. Paragraph 0163 teaches that the absorption is taken into consideration for the determination of temperature flow. Paragraph 0168 teaches that the quantity is influenced by the absorption and the attenuation).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Slayton with Kaczkowski’s teaching of the consideration of attenuation and absorption for energy determination. This modified system would allow a user to selectively target tissue volumes (Paragraph 0004 of Kaczkowski). Furthermore, it would allow for the non-invasive measurement of temperature of an internal treatment site (Paragraph 0003 of Kaczkowski). Furthermore, the display of the overall energy that is emitted can visually indicate to the user that the target has been completely heated or if certain regions need further therapy in real-time (Paragraph 0094 of Kaczkowski).

Regarding claims 6 and 14, modified Slayton teaches the system in claim 9, as discussed above. 
Slayton further teaches a system, wherein the processor is configured to display, on the display, a pattern depicting evolvement of the estimated cumulative energy over time (Paragraph 0043 teaches that the image 119 is generated based on the image sequences 115A-115n that are generated in real-time. Paragraph 0063 teaches that the treatment map is in real time). 

Regarding claims 7 and 15, modified Slayton teaches the system in claim 14, as discussed above. 
However, Slayton is silent regarding a system, wherein the processor is configured to display, on the display, a marker indicative of whether the estimated cumulative energy matches a specified level.
	In an analogous imaging field of endeavor, regarding ultrasound imaging with temperature data collection, Kaczkowski teaches a system, wherein the processor is configured to display, on the display, a marker indicative of whether the estimated cumulative energy matches a specified level (Paragraph 0097 teaches that the temperature and ultrasound images are displayed and the predetermined temperature that is reached can also be indicated).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Slayton with Kaczkowski’s teaching of the display of a target temperature. This modified system would allow a user to selectively target tissue volumes (Paragraph 0004 of Kaczkowski). Furthermore, it would allow for the non-invasive measurement of temperature of an internal treatment site (Paragraph 0003 of Kaczkowski). Furthermore, the display of the overall energy that is emitted can visually indicate to the user that the target has been completely heated or if certain regions need further therapy in real-time (Paragraph 0094 of Kaczkowski).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nields et al. (PGPUB No. US): Teaches the registration of catheter with x-ray modality and tracking the pose of the probe in a magnetic tracking system.
Shimazaki (PGPUB No. US 2006/0241434): Teaches the overlapping of ultrasound energy.
Willis (PGPUB No. US 2005/0080334): Teaches the registration of catheter with x-ray modality and tracking the pose of the probe in a magnetic tracking system.
Avital et al. (PGPUB No. US 2009/0171203): Teaches the registration of catheter with x-ray modality and tracking the pose of the probe in a magnetic tracking system.
Ohtake (PGPUB No. US 2005/0090746): Teaches tracking of ultrasound probe in three-dimensional space and displaying the position information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1HIFU is a modality that relies on heating up tissue. This causes temperature change. (Link: https://www.ucsfhealth.org/treatments/high-intensity-focused-ultrasound-hifu#:~:text=High%2Dintensity%20focused%20ultrasound%2C%20or,waves%20of%20much%20higher%20intensity.)